Citation Nr: 0502142	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel






INTRODUCTION

The veteran had active service from October 1941 to January 
1946.  During this period of active service, the veteran 
earned several awards including a Combat Infantryman Badge 
and a Philippine Liberation Medal With One Bronze Star.

This appeal arises from a March 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs.


FINDING OF FACT

The veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating of 30 
percent, and no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2004 decision and the September 
2004 statement of the case (SOC) that the evidence did not 
show that the criteria for an increased rating for the 
claimed condition had been met.  The SOC contained the full 
text of 38 C.F.R. § 3.159.  In addition, in a letter dated in 
September 2003 (hereinafter "duty to assist letter"), the 
RO notified the appellant that it would obtain all 
identified, relevant information.  The Board concludes that 
the discussion in the RO's letter, the RO's decision, and the 
SOC, adequately informed the appellant of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  On June 24, 2004, 
the Court withdrew Pelegrini I and issued Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) in its 
stead.  For purposes of the Board's VCAA analysis of the 
issue on appeal, Pelegrini II did not alter Pelegrini I in 
any significant respect.  

In September 2003, the veteran was informed that the VA was 
responsible for getting relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where the VA 
authorized treatment), or from the Social Security 
Administration.  The appellant was further informed that, on 
his behalf, the VA would make reasonable efforts to get 
relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  This 
may also include copies of the appellant's private medical 
records upon his return of VA Form 21-4142.  He was notified 
that it was still his responsibility to make sure that these 
records were received by VA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.  

The Board also notes that the September 2003 letter was sent 
to the appellant prior to the RO's March 2004 decision that 
is the basis for this appeal.  See Pelegrini II.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411 and is currently evaluated as 10 
percent disabling.  Under DC 9411, a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
there are symptoms controlled by continuous medication.  Id. 

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 41-50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 55-60 indicates 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 61-70 is described as some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

Here, the evidence for direct consideration in evaluating the 
veteran's PTSD claim includes a VA Nursing Note from April 
2001, a psychological assessment by a Dr. Rivas from July 
2001, indicating a diagnosis of PTSD and a GAF score of 55; a 
VA PTSD examination from December 2001, indicating a 
diagnosis of PTSD and a GAF score of 60; an addendum to 
psychological evaluation by Dr. Gallego from September 2002, 
indicating a diagnosis of PTSD and a GAF score of 50; and a 
second VA PTSD examination from February 2004, indicating a 
diagnosis of PTSD and a GAF score of 55.

In July 2001, the veteran underwent a psychological 
assessment in which Dr. Rivas diagnosed the veteran with 
PTSD, chronic, and gave him a GAF score of 55.  Dr. Rivas 
reported that the veteran, "appeared very anxious, agitated, 
and obsessively worried about many matters, including 
physical ailments and health related concerns."  The report 
indicated that diffuse anxiety and psychic tension occur 
regularly and things that are rarely threatening raise fears.  
When the appellant is trying to fall asleep, certain thoughts 
may bother him, and nightmares or noises may awaken him.  The 
appellant is also "someone for whom hostile impulses appear 
to be a [sic.] very disruptive."  At that time, he had 
nightmares three to four times a week, "which cause fear, 
but no clearly identifiable war related theme."  According 
to the report, the appellant awakens several times at night, 
but has no difficulty getting to sleep.  He jumps in his 
sleep but these are not as severe as when he was younger.  
When he was younger the appellant considered sleeping 
separately from his first spouse.  He has exaggerated startle 
response sometimes.  He never talked to anyone about his WWII 
experiences.  He purposely avoided contact with other people.  
His mood changes rapidly and he is irritable (short temper).  
He has some difficulties with attention.  He is also 
experiencing a great deal of guilt over surviving.  Sometimes 
the smell of smoke powder will trigger memories and make him 
feel uncomfortable.  War movies will make him sad and he will 
often wish he had not watched them.  He has "unresolved 
feelings of anger towards Japanese people."

A VA PTSD examination report from July 2001 confirmed the 
diagnosis of PTSD, and gave him a GAF score of 60, 
specifically indicating, "moderate difficulty in social and 
occupational functioning."  The VA examiner further noted 
that the appellant denied any panic spells and, "although he 
admitted to much tendency to worry, he apparently is able to 
put appropriate limits to such worrying."  The appellant 
further described thinking twice before making friends or 
going to crowded places.  The appellant, "surprised himself 
a good deal" when the examiner asked him to recite the last 
four United States Presidents in backward chronological order 
when he seemed to be unable to remember who was president 
immediately before President Clinton. 

In September 2002, the veteran underwent a psychological 
assessment in which Dr. Gallego, a coworker of Dr. Rivas, 
diagnosed the veteran with PTSD, chronic, and gave him a GAF 
score of 50.  Dr. Gallego noted that the events of September 
11th appear to have aggravated his PTSD, and that many of his 
symptoms were more apparent during this evaluation.  The 
appellant's spouse was concerned because his nightmares had 
increased.  He was experiencing increased survivor's guilt 
and anxiety after 9/11.  Dr. Gallego further noted that his 
impulsiveness is of concern and has resulted in three recent 
moving violations.  The appellant did not feel he was 
depressed at this time, but he had experienced weight gain 
and a decrease in energy, which may have been the result of 
fatigue from lack of good sleep and his anxiety, but Dr. 
Gallego opined that he should still be monitored for 
depression.  Dr. Gallego recommends that the appellant's 
physician discuss anxiety medication with him, as it may help 
with his anxiety, irritability, and assist him in sleeping.  
It may also help him in his relationship with his spouse and 
decrease some of the symptoms of his PTSD.  

Dr. Gallego believes that the appellant may wish to seek 
counseling for his PTSD, but at his age it was noted that 
therapy will likely be more disruptive than beneficial.

Finally, a VA PTSD examination report from February 2004 
diagnosed appellant with "Post-traumatic stress disorder, 
chronic, with depressive features, agitation and 
irritability," and gave him a GAF score of 55 (past year).  
This examination was based upon a review of the claims file.  
The examiner noted that the appellant's, "[c]omportment was 
help-seeking and sad."  The appellant wanted to tell his 
story and read from a list of complaints that he brought for 
clarification.  His mood was described as irritable, 
agitated, nervous and sad.  These problems have become more 
significant over the past six or seven years.  The appellant 
demonstrated obsessive features.  He writes things down to 
remember them and tends to go over and over the same ideas in 
his mind.  The examiner noted that cognitive functioning, as 
clinically assessed, was within normal limits, and that the 
appellant has remarkably good cognitive skills for his age.

The Board has determined that the veteran's GAF scores and 
prognosis by his psychologists and VA examiners indicate that 
the veteran is moderately impaired.  The veteran has been 
diagnosed with PTSD with depressive features.  His demeanor 
is irritable, nervous, and sad.  He has been shown to avoid 
crowds and making friends for fear they will die.  The 
appellant also suffers from nightmares and chronic sleep 
impairment.  At one point, the appellant was unable to 
remember who was president directly before President Clinton.  

Based on the foregoing, the Board finds that the evidence is 
sufficient to establish that there is currently occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  A 30 percent evaluation is found.      

The evidence does not support the award of a 50 percent 
rating.  For example, the appellant was never noted to have a 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, or greater-than-weekly panic attacks.  He 
was never shown to have difficulty understanding complex 
commands or impaired abstract thinking.  Indeed, as noted 
above, the record shows that he has remarkably good cognitive 
skills for his age, providing negative evidence against a 
finding of 50 percent.  

Medical records do not show his short and long term memory to 
be affected to the point where he retains only highly learned 
material.  The veteran's own statement regarding his 
disability do not indicate that a 50 percent evaluation is 
warranted and provide negative evidence against this claim.  
Finally, he shows little impairment in judgment.  Therefore, 
the Board finds that the requirements for a 50 percent rating 
are not met.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.


ORDER

A 30 percent evaluation for PTSD is granted, subject to 
provisions governing the payment of monetary benefits.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


